Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 10,413,027 B1)
Regarding claim 1, Olson discloses an electronic device case (100) as claimed comprising: a core (130) as claimed; and at least one attachment member including a straight shaft (154) movable between first and second positions by axially moving the straight shaft along its axis as claimed (see Figures 2-4).
Regarding claim 2, Olson discloses a hook as claimed (156/160).
Regarding claims 5 and 6, Olson discloses the method as claimed including using the attachment member for hanging the case from a surface (car vent, see col. 4 lines 15-19).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 10,413,027 B1) in view of Sumida et al. (US 9,985,678 B1).
Regarding claims 8 and 9, Olson fails to disclose using the attachment member as a stand. Olson only teaches using the attachment member to hang the case from a vehicle air vent. Sumida teaches that it was already known in the art for a case hanger to also be used as a stand (see Figures 1 and 3). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have at least attempted to use the Olson attachment device as a stand in the manner taught by Sumida in order to view their device hands free somewhere besides the vehicle air vent.
9.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 10,413,027 B1) as applied above, further in view of Mack (US 3,998,360 A).
	Regarding claims 3 and 7, Olson fails to disclose the attachment member being rotatable. Olson teaches the hook portion being rotatably attached to the attachment member (via 155) but the attachment member itself is rectangular in cross section and only slides in and out of the case. A person of ordinary skill in the art would realize through their own available knowledge and reasoning that the rotating joints (155) of Olson do not have full 360 degree capability. Mack teaches that it was already known in the art for a retractable hanger device like that of Olson to include a cylindrical rotatable attachment device (106). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the attachment members of Olson as cylindrical and rotatable elements, as taught by Mack, the motivation being to provide an additional degree of freedom allowing a user greater case mounting flexibility.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 10,413,027 B1) in view of Sumida et al. (US 9,985,678 B1) as applied above, further in view of Mack (US 3,998,360 A).
	Regarding claim 10, Olson fails to disclose the attachment member being rotatable. Olson teaches the hook portion being rotatably attached to the attachment member (via 155) but the attachment member itself is rectangular in cross section and only slides in and out of the case. A person of ordinary skill in the art would realize through their own available knowledge and reasoning that the rotating joints (155) of Olson do not have full 360 degree capability. Mack teaches that it was already known in the art for a retractable hanger device like that of Olson to include a cylindrical rotatable attachment device (106). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the attachment members of Olson as cylindrical and rotatable elements, as taught by Mack, the motivation being to provide an additional degree of freedom allowing a user greater case mounting flexibility.
Response to Arguments
11.	Applicant’s arguments filed 1/3/22 have been fully considered and are persuasive but are moot in view of the new grounds of rejections necessitated by the latest claim amendments.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.v Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	3/4/22